[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-17235                ELEVENTH CIRCUIT
                                                               JULY 7, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                    D. C. Docket No. 08-00224-CV-RWS-2

JUDITH HURT-WHITMIRE,


                                                             Plaintiff-Appellant,

                                    versus

STATE OF GEORGIA,
RABURN COUNTY SUPERIOR COURT,


                                                          Defendants-Appellees.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________
                                (July 7, 2009)

Before TJOFLAT, EDMONDSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Pro se plaintiff-appellant Judith Hurt-Whitmire was employed as a tax
preparer with The Tax Experts, Inc. and was responsible for preparation of tax

returns for individuals and businesses. Facing state court charges for forgery and

theft by deception in connection with filing federal income tax returns, Hurt-

Whitmire sought to remove her case to federal court under 28 U.S.C. §§ 1442 and

1443(1). The district court remanded the case to the state court, concluding that

Hurt-Whitmire failed to satisfy the removal requirements.

      We review de novo a district court’s removal jurisdiction. Henson v. Ciba-

Geigy Corp., 261 F.3d 1065, 1068 (11th Cir. 2001). If, after examining a

defendant’s notice of removal, the district court finds that removal is not permitted,

the district court shall summarily remand. 28 U.S.C. § 1446(c)(4).

      On appeal, Hurt-Whitmire argues that removal was proper under § 1442

because she was a federal agent of the IRS, and under § 1443 because the state

court would deny her equal protection, due process, and civil rights under 42

U.S.C. § 1983, 1985, and 1986. We address each basis in turn.

      A.     Removal under § 1442

      A defendant may remove her state criminal prosecution to federal court if

the defendant is:

      The United States or any agency thereof or any officer (or any person
      acting under that officer) of the United States or of any agency
      thereof, sued in an official or individual capacity for any act under
      color of such office or on account of any right, title or authority

                                           2
      claimed under any Act of Congress for the apprehension or
      punishment of criminals or the collection of the revenue.

28 U.S.C. § 1442(a)(1). An individual or private company’s “compliance (or

noncompliance) with federal laws, rules, and regulations does not by itself fall

within the scope of the statutory phrase ‘acting under’ a federal ‘official.’ And that

is so even if the regulation is highly detailed and even if the private firm’s

activities are highly supervised and monitored.” Watson v. Philip Morris Co., Inc.,

551 U.S. 142, __, 127 S. Ct. 2301, 2308, 168 L. Ed. 2d 42 (2007).

      Here, Hurt-Whitmire was not a federal officer of the IRS or a person acting

under an IRS officer. Instead, a private firm employed her as a tax preparer and as

a result of her occupation, Hurt-Whitmire was regulated by the IRS. This does not

form the basis for removal under § 1442.

      B. Removal under § 1443

      A defendant may remove a criminal prosecution initiated in state court if the

case is “[a]gainst any person who is denied or cannot enforce in the courts of such

State a right under any law providing for the equal civil rights of citizens of the

United States, or of all persons within the jurisdiction thereof.” 28 U.S.C.

§ 1443(1). The defendant must meet a two-pronged test in order to qualify for

§ 1443(1) removal: “First, the petitioner must show that the right upon which the

petitioner relies arises under a federal law ‘providing for specific civil rights stated

                                            3
in terms of racial equality.’ Second, the petitioner must show that he has been

denied or cannot enforce that right in the state courts.” Alabama v. Conley, 245
F.3d 1292, 1295 (11th Cir. 2001) (quoting Georgia v. Rachel, 384 U.S. 780, 792,

86 S. Ct. 1783, 1790-91, 16 L. Ed. 2d 925 (1966)). As to the first prong, broad

assertions under the Equal Protection Clause or 42 U.S.C. § 1983 are insufficient

to support a valid claim of removal because racial equality rights do not include

rights of general application. Id. at 1295-96.

       In this case, Hurt-Whitmire’s broad assertions that her equal protection, due

process, and § 1983 rights were violated do not support a claim for removal.

Conley, 245 F.3d at 1295-96. Additionally, her allegations of civil rights

violations under §§ 1985 and 1986 do not support a claim for removal because

Hurt-Whitmire is not a federal officer. See 42 U.S.C. § 1985(1) (conspiring to

prevent federal officers from performing their duties); 42 U.S.C. § 1986 (requiring

a 42 U.S.C. § 1985 violation). Therefore, the district court did not err by

remanding Hurt-Whitmire’s case for lack of removal jurisdiction under § 1443(1).

       Because neither § 1442 nor § 1443 provided a basis for removal jurisdiction,

we affirm.1

       AFFIRMED.


       1
          Because we conclude the district court properly remanded the case, we deny the motion
for writ of habeas corpus as moot.

                                               4